In a negligence action to recover damages for personal and property injuries, loss of services, etc., plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered July 12, 1971 in favor of defendant, upon a jury verdict. Judgment reversed, on the law and in the interests of justice, and new trial granted, with costs to abide the event. In our opinion, a new trial is required on this record in the interests of justice because the jury was confused as to the principles of liability and this confusion was never completely resolved. Hopkins, Acting P. J., Latham, Gulotta and Christ, JJ., concur; Shapiro, J., dissents and votes to affirm.